UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-7615


JONATHAN TORRES,

                Plaintiff – Appellant,

          v.

V.B.C.C., Jail; KEN STOLEY, Sheriff,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:14-cv-00897-GBL-JFA)


Submitted:   March 20, 2015                 Decided:   April 8, 2015


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan Torres, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jonathan      Torres      appeals       the   district    court’s       order

dismissing his 42 U.S.C. § 1983 (2012) complaint pursuant to

Fed. R. Civ. P. 41(b).         We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by   the    district   court.         Torres       v.    V.B.C.C.,   Jail,     No.

1:14-cv-00897-GBL-JFA (E.D. Va. Oct. 7, 2014).                 We deny Torres’

motion     for   appointment     of   counsel      and    dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                         2